                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARCY J. FOMIN,                                      CASE NO. C17-1891-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    HAL NEDERLAND, N.V., a Curacao
      corporation, et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to continue the trial
18
     date and related case management dates (Dkt. No. 15). The Court hereby GRANTS the motion.
19
     Pursuant to the parties’ stipulation, the Court ORDERS that the trial date in this matter is
20
     CONTINUED from May 13, 2019 to November 4, 2019 at 9:30 A.M. Case management dates
21
     are reset as follows:
22
        •   Discovery motions are due by May 30, 2019.
23
        •   Discovery cutoff is July 8, 2019.
24
        •   Dispositive motions are due by August 9, 2019.
25
        •   Expert disclosures are due by August 9, 2019.
26


     MINUTE ORDER
     C17-1891-JCC
     PAGE - 1
 1     •   Mediation deadline is September 20, 2019.

 2     •   Motions in limine are due by October 7, 2019.

 3     •   Settlement conference is set for October 11, 2019.

 4     •   Agreed pretrial order is due by October 14, 2019.

 5     •   Trial briefs, proposed voir dire questions, proposed jury instructions, and trial exhibits are

 6         due by October 21, 2019. Objections or responses to these filings shall be due by October

 7         24, 2019.

 8         DATED this 10th day of December 2018.
 9                                                          William M. McCool
                                                            Clerk of Court
10
                                                            s/Tomas Hernandez
11
                                                            Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1891-JCC
     PAGE - 2
